Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-14-00620-CV

  Rosa Obregon PEREZ, Ricardo O. Perez, Rosa Elia Perez, Maria Perez Jalomus, Juan Jose
                      Perez, Julio Perez, Jr., and Fernando Perez,
                                       Appellants

                                                v.

                     THE GOODYEAR TIRE & RUBBER COMPANY,
                                   Appellee

                From the 83rd Judicial District Court, Val Verde County, Texas
                                    Trial Court No. 26130
                         Honorable Robert Cadena, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, we REVERSE the portion of the trial
court’s order granting summary judgment as to appellants’ design defect claims, and we
REMAND the case to the trial court for further proceedings consistent with this opinion. In all
other respects, the judgment of the trial court is AFFIRMED. Costs of the appeal are taxed against
the party incurring same.

       SIGNED August 19, 2015.


                                                 _____________________________
                                                 Rebeca C. Martinez, Justice